The record in this cause having been considered by the court, and the foregoing opinion prepared under Chapter 14553, Acts of 1929 (Extra Sess.) adopted by the Court as its opinion, it is considered, ordered and decreed by the court, that the trial judge is not without *Page 552 
jurisdiction to pass upon the motion for new trial duly made and presented herein, and the judgment of the court below is hereby reversed, and this cause remanded for furthere proceedings not inconsistent with the opinion.
BUFORD, C.J., AND WHITFIELD, ELLIS, TERRELL, BROWN AND DAVIS, J.J., concur.